Response to Arguments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 07/15/2022 has been entered and accepted. 

Response to Arguments
Applicant’s arguments under section I.B. with respect to claim(s) 1, 32, and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection has been made over Zapata (US 6576874 B2), in view of Hardenburger (US 6526961 B1), and in further view of Schulte (US 20100282097 A1).
Applicant's arguments filed 07/15/2022 under section I.A. regarding claims 1, 14, 32, 34, and 37 have been fully considered but they are not persuasive. Hardenburger teaches that multiple fans can draws air from the same plenum as can be seen in Figure 5 and one of ordinary skill in the art would have found it obvious to use that system of returning air from the cooking chamber to the fan and heating element instead of using the method described by Zapata. The plenum assemblies taught by Zapata that the applicant refers to would not be considered the plenum in the embodiment; instead, those assemblies are considered analogous to the fan housing (Hardenburger 81/83 of Figures 2 and 5), in contrast with the fan box (Hardenburger 80 of Figure 2) which contains the burner tube 100. Page 9 of the final action filed 03/15/2022 alludes to this, whereby it states that “the embodiment would use air ducts 300 and 310 (Hardenburger) which draws spent cooking air to be reheated (Column 4 Lines 36-45) by the burner tube 100 in fan box 80. The plenum assemblies’ upper and lower blowers would then force the heated air into its upper and lower plenums wherein it would be discharged onto the conveyor through a series of distribution ports.” The examiner would like the emphasize that the fan box 80 was intended to read on the limitation of a plenum as it is the structure that contains the heating element that heats the air and is the structure from which the fans draw air from. Furthermore, the mere fact that one instead of two or more plenums is used is not patentably distinct as the MPEP teaches that making a device integral would be merely a matter of obvious engineering choice. MPEP2144.04VB.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 8-13, 23, 28, 30, 32-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Hardenburger (US 6526961 B1), and in further view of Schulte (US 20100282097 A1).
	Regarding claim 1, Zapata teaches a conveyor oven for cooking food (Figure 1), the conveyor oven comprising:
	an oven chamber (chamber 22);
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29);
Column 5 Lines 41-42 teaches that heated air within the chamber 22 cooks food on the conveyor. This means that the conveyor moves food through the chamber.
a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21);
a variable speed lower fan (lower blower 50),
a first variable speed lower fan (lower blower 50) operable to define and deliver heated impingement air to a first lower cooking zone below the conveyor (Column 4 Lines 14-47; lower surface of food at which heated air is directed)
	and a variable speed upper fan (upper blower 46) operable to define and deliver heated impingement air to an upper cooking zone above the conveyor (Column 4 Lines 14-47; upper surface of food at which heated air is directed);
	and a controller (computer processor) configured to control the heating assembly, the variable speed lower fan (lower blower 50), and the variable speed upper fan (Column 5 Lines 8-25; upper blower 46)
	wherein the controller (computer processor) is configured to operate the variable speed lower fan (lower blower 50) independently of the variable speed upper fan (Column 5 Lines 14-25; independently control output of blowers 46,50),
	wherein the controller (computer processor) is configured to control the variable speed lower fan (lower blower 50) and the variable speed upper fan (upper blower 46) so that a speed of heated impingement air delivered to a bottom side of the conveyor is different from a speed of heated impingement air delivered to a top side of the conveyor (Column 5 Lines 14-25; independently control output of blowers 46/50),
	and wherein the controller (computer processor) is configured to vary the speed of the variable speed lower fan (lower blower 50) and the variable speed upper fan (upper blower 46) during cooking of food in the oven chamber based on temperature sensed (Column 4 Lines 21-30 and Column 5 Lines 8-25).	
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control the temperature profile through controlling the blowers and heating element modules by comparing information received from thermocouples. This ability to independently control the output of the blowers allow the user of the oven to have complete control of the temperature profile within the chamber. 
Zapata fails to teach a conveyor oven for cooking food, comprising of:
a heating assembly positioned in a plenum
wherein the plenum is positioned adjacent the oven chamber;
two variable speed lower fans
a second variable speed lower fan operable to define and deliver heated impingement air to a second lower cooking zone below the conveyor,
wherein the two variable speed lower fans and the variable speed upper fan each draws heated air from the plenum
and a controller configured to control the conveyor and two variable speed lower fans
the controller is configured to operate the two variable speed lower fans independently of each other and independently of the variable speed upper fan	
temperature is sensed at an outlet of each variable speed fan to control the temperature that is to be supplied into the cooking chamber
Hardenburger teaches a conveyor oven (Figure 1), wherein:
a heating assembly (burner tube 100) positioned in a plenum (Figure 15 Column 4 Lines 36-45; air is heated in fan box 80 by burner tube 100)
wherein the plenum (fan box 80) is positioned adjacent the oven chamber (Figure 15);
Two fans (Figure 5; 82 and 84) which each blow air into an upper finger, middle finger, and lower finger (Column 4 Lines 26-35; 210A/B, 205A/B, 200A/B)
wherein the two fans each draws heated air from the plenum (Figure 5 Column 4 Lines 36-45; fan box 80 draws spent cooking air and then enters centrifugal fans 82 and 84)
two conveyor speed controllers 192 and 194
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Hardenburger to substitute the fans and fingers taught by Hardenburger with a plurality of plenum assemblies (as can be seen in Figure 2 of Zapata) wherein the fan of each plenum assembly draws air from the fan box in the manner as the fans in Figure 5 of Hardenburger. One embodiment of this modification could be to substitute each of the fans taught by Hardenburger with two plenum assemblies (one above the other) wherein the middle finger 205A is substituted by the upper plenums 24 of the bottom plenum assembly and lower plenums 18 of the upper plenum assembly where both fans would intake recirculated air from fan box 80. This simple duplication of parts would be done to extend the conveyor oven. MPEP2144.04.VIB.
	Through the embodiment described above, the top and bottom conveyor levels (Hardenburg Figure 3 50 and 60) would be functionally identical. For the sake of clarity of examination, only the top conveyor level (and its relevant parts) will be explained in depth although it should be noted that all noted modifications and functions are duplicated on the bottom conveyor level. Thus, the examined embodiment will simply be two plenum assemblies adjacent to each other whose fingers both output heated air onto the top conveyor.
	As the second plenum assembly would be identical to the first plenum assembly, its upper and lower fan would also be independently controlled by the controller based on temperature received by the thermocouple and sent to the controller. As such, the two lower fans of the two plenum assemblies would also be independent of one another and of the two upper fans. The two upper fans would also be independent of each other and of the two lower fans. The second plenum assembly’s lower fan would similarly deliver heated impingement air to a second lower cooking zone below the conveyor. The second plenum assembly’s upper fan would deliver heated impingement air to a second upper cooking zone above the conveyor.
	Furthermore, the embodiment would use air ducts 300 and 310 (Hardenburger) which draws spent cooking air to be reheated (Column 4 Lines 36-45) by the burner tube 100 in fan box 80. The plenum assemblies’ upper and lower blowers would then force the heated air into its upper and lower plenums wherein it would be discharged onto the conveyor through a series of distribution ports.
	Hardenburger teaches conveyor speed controller 192. Zapata teaches that the controller controls the heater (Column 5 Lines 8-25). Thus, the modified controller would control the heater, the fans, and the conveyor speed as the MPEP teaches that making a device integral is not by itself patentably distinguishable unless there are new or unexpected results. MPEP2144.04VB.
	Zapata modified with Hardenburger fails to teach:
temperature is sensed at an outlet of each variable speed fan to control the temperature that is to be supplied into the cooking chamber
	Schulte teaches a temperature control for cooking appliances, wherein:
temperature is sensed by second temperature sensor 77 which is placed at an outlet (discharge plenum 52) between a fan unit 57 and the cooking chamber (oven cavity 12) to control the temperature that is to be supplied into the cooking chamber (Figure 2 Paragraph 25).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zapata with Schulte and placed a temperature sensor between each fan and the cooking chamber to sense the temperature at the outlet of each fan. This would have been done to accurately measure the temperature of the air entering the oven cavity (Schulte Paragraph 25).
	

	Regarding claim 2, Zapata as modified teaches the conveyor oven of claim 1, wherein:
	the speed of heated impingement air delivered to each of the two lower cooking zones is faster than the speed of heated impingement air delivered to the upper cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).
	
	Regarding claim 3, Zapata as modified teaches the conveyor oven of claim 2, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction).
	As can be seen in Figure 3, the first lower cooking zone (which is located between 205A and conveyor 50) is along the same conveyor as the second lower cooking zone (which is located between 205B and conveyor 50). Because the conveyor can move left or right, either lower cooking zone can be upstream or downstream of the either.
the speed of heated impingement air delivered to the first lower cooking zone is slower than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

	Regarding claim 4, Zapata as modified teaches the conveyor oven of claim 2, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction).
	See explanation in Claim 3. Because the conveyor can move left or right, either lower cooking zone can be upstream or downstream of the either.
and the speed of heated impingement air delivered to the second lower cooking zone is slower than the speed of heated impingement air delivered to the first lower cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

	Regarding claim 5, Zapata as modified teaches the conveyor oven of claim 1, wherein:
the speed of heated impingement air delivered to each of the two lower cooking zones is slower than the speed of heated impingement air delivered to the upper cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 6, Zapata as modified teaches the conveyor oven of claim 5, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction),
	See explanation in claim 3. Because the conveyor can move left or right, either lower cooking zone can be upstream or downstream of the either.
and the speed of heated impingement air delivered to the first lower cooking zone is slower than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 8, Zapata as modified teaches the conveyor oven of claim 1, wherein:
the upper fan is a first variable speed upper fan and further comprising a second variable speed upper fan,
As explained in claim 1, each of the plenum assemblies contain an upper and a lower fan as taught by Zapata. There are two plenum assemblies so there are two variable speed upper fans.
the controller is configured to control the two variable speed upper fans independently of each other to define two upper cooking zones.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 9, Zapata as modified teaches the conveyor oven of claim 1, wherein:
the variable speed upper fan is a first variable speed upper fan and further comprising a second variable speed upper fan,
As explained in claim 1, each of the plenum assemblies contain an upper and a lower fan as taught by Zapata. There are two plenum assemblies so there are two variable speed upper fans.
	the controller is configured to operate each of the first and second variable speed upper fans independently of each other and independently of each of the two variable speed lower fans,
	As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).
and wherein the first variable speed upper fan is operable to define and deliver heated impingement air to a first upper cooking zone above the conveyor and the second variable speed upper fan is operable to define and deliver heated impingement air to a second upper cooking zone above the conveyor.
	The heated air or gasses from the upper plenum 24 would be directed toward the upper surface of the food on the conveyor belt in an upper cooking zone above the conveyor while the heated air or gasses from the lower plenum 24 would be directed toward the lower surface of the food on the conveyor belt in a lower cooking zone below the conveyor (Column 4 Lines 31-47). As such, each thermocouple would measure the temperature at the outlet (cooking zone) of its respective blower and the controller would be configured to control the blowers according to this temperature.

	Regarding claim 10, Zapata as modified teaches the conveyor oven of claim 9, wherein:
	the speed of heated impingement air delivered to each of the at least two first and second lower cooking zones is faster than the speed of the heated impingement air delivered to each of the first and second upper cooking zones.
	As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).
	
	Regarding claim 11, Zapata as modified teaches the conveyor oven of claim 10, wherein:
	the speed of heated impingement air delivered to each of the first and second upper cooking zones is the same.
	As explain in claim 1, the blowers may be independently controlled to facilitate having the same airflow (Zapata Column 4 Lines 18-21). As the second plenum assembly is exactly the same as the first plenum assembly with an identical top blower, it is reasonable to assume the controller would be capable of setting the fan speed, and thus the speed of the heated impingement air, to be the same.

Regarding claim 12, Zapata as modified teaches the conveyor oven of claim 9, wherein:
the speed of heated impingement air delivered to each of the first and second lower cooking zones is slower than the speed of heated impingement air delivered to each of the first and second upper cooking zones.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 13, Zapata as modified teaches the conveyor oven of claim 1, wherein:
the speed of heated impingement air delivered to each of the first and second lower cooking zones is the same.
As explain in claim 1, the blowers may be independently controlled to facilitate having the same airflow (Zapata Column 4 Lines 18-21). As the second plenum assembly is exactly the same as the first plenum assembly with an identical top blower, it is reasonable to assume the controller would be capable of setting the fan speed, and thus the speed of the heated impingement air, to be the same.

Regarding claim 23, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the controller is configured to control output of the heating assembly during cooking of food in the oven chamber based on temperature sensed (Column 5 Lines 8-17; computer processor compares the information from the thermocouples and adjusts the output of the heating element modules accordingly).
Zapata modified with Hardenburger fails to teach:
temperature is sensed at an outlet of each variable speed fan to control the temperature that is to be supplied into the cooking chamber
	Schulte teaches a temperature control for cooking appliances, wherein:
temperature is sensed by second temperature sensor 77 which is placed at an outlet (discharge plenum 52) between a fan unit 57 and the cooking chamber (oven cavity 12) to control the temperature that is to be supplied into the cooking chamber (Figure 2 Paragraph 25).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zapata with Schulte and placed a temperature sensor between each fan and the cooking chamber to sense the temperature at the outlet of each fan. This would have been done to accurately measure the temperature of the air entering the oven cavity (Schulte Paragraph 25).

Regarding claim 28, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the controller is configured to control the speed of each of the first and second variable speed upper fans and each of the first and second variable speed lower fans based on temperature sensed (Column 4 Lines 21-30 and Column 5 Lines 8-17).
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control the temperature profile through controlling the blowers and heating element modules by comparing information received from thermocouples. This ability to independently control the output of the blowers allow the user of the oven to have complete control of the temperature profile within the chamber. 
Zapata modified with Hardenburger fails to teach:
temperature is sensed at an outlet of each variable speed fan to control the temperature that is to be supplied into the cooking chamber
	Schulte teaches a temperature control for cooking appliances, wherein:
temperature is sensed by second temperature sensor 77 which is placed at an outlet (discharge plenum 52) between a fan unit 57 and the cooking chamber (oven cavity 12) to control the temperature that is to be supplied into the cooking chamber (Figure 2 Paragraph 25).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zapata with Schulte and placed a temperature sensor between each fan and the cooking chamber to sense the temperature at the outlet of each fan. This would have been done to accurately measure the temperature of the air entering the oven cavity (Schulte Paragraph 25).

Regarding claim 30, Zapata as modified teaches the conveyor oven of claim 1, wherein:
a first temperature sensor configured to sense temperature corresponding to the first lower cooking zone and report the sensed temperature to the controller,
a second temperature sensor configured to sense temperature corresponding to the second lower cooking zone and report the sensed temperature to the controller,
and a third temperature sensor configured to sense temperature corresponding to the upper cooking zone and report the sensed temperature to the controller.
As explained in claim 1, the thermocouples would have been placed at the outlet of each blower. This would be done so that each individual fan can be measured independently and adjusted independently according to the thermocouple at its respective outlet. The thermocouples would be used to monitor the temperature in real time and a controller would compare the information from the thermocouples to a desired temperature profile and adjust the output of the blowers and heating element module(s) accordingly (Zapata Column 5 Lines 8-17). For the controller to compare the information, the sensors would report the sensed temperature to the controller.

Regarding claim 32, Zapata teaches a conveyor oven for cooking food (Figure 1), the conveyor oven comprising:
an oven chamber (chamber 22);
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29);
Column 5 Lines 41-42 teaches that heated air within the chamber 22 cooks food on the conveyor. This means that the conveyor moves food through the chamber.
a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21);
two variable speed fans (upper blower 46 and lower blower 50),
wherein a first variable speed fan (upper blower 46) of the two variable speed fans is operable to define and deliver heated impingement air from the plenum to a first cooking zone (upper surface of food at which heated air is directed) and a second variable speed fan (lower blower 50) of the two variable speed fans is operable to define and deliver heated impingement air from the plenum to a second cooking zone (Column 4 Lines 14-47; lower surface of food at which heated air is directed);
and a controller (computer processor) configured to control the heating assembly and the plurality of fans (Column 5 Lines 8-25),
wherein the controller is configured to operate the two variable speed fans independently of each other (Column 5 Lines 14-25; independently control output of blowers),
and wherein the controller (processor) is configured to control a speed of the first variable speed fan during cooking of food in the oven chamber based on temperature sensed corresponding to the first cooking zone and to control a speed of the second variable speed fan during cooking of food in the oven chamber based on temperature sensed corresponding to the second cooking zone (Column 5 Lines 8-25).
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control the temperature profile through controlling the blowers and heating element modules by comparing information received from thermocouples. This ability to independently control the output of the blowers allow the user of the oven to have complete control of the temperature profile within the chamber. 
Zapata fails to teach a conveyor oven for cooking food, wherein:
the controller is configured to control the conveyor
the temperature is sensed between the fan and the oven chamber
fans define and deliver air from the same plenum
Hardenburger teaches a conveyor oven (Figure 1), wherein:
two conveyor speed controllers 192 and 194
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Hardenburger and have the processor configured to control the conveyor along with the heating assembly and blowers. The MEPE teaches that making a device integral is not by itself patentably distinguishable unless there are new or unexpected results. MPEP2144.04.VB.
Further, it would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Hardenburger to substitute the fans and fingers taught by Hardenburger with a plurality of plenum assemblies (as can be seen in Figure 2 of Zapata) wherein the fan of each plenum assembly draws air from the fan box in the manner as the fans in Figure 5 of Hardenburger. One embodiment of this modification could be to substitute each of the fans taught by Hardenburger with two plenum assemblies (one above the other) wherein the middle finger 205A is substituted by the upper plenums 24 of the bottom plenum assembly and lower plenums 18 of the upper plenum assembly where both fans would intake recirculated air from fan box 80. This simple duplication of parts would be done to extend the conveyor oven. MPEP2144.04.VIB.
Through the embodiment described above, the top and bottom conveyor levels (Hardenburg Figure 3 50 and 60) would be functionally identical. For the sake of clarity of examination, only the top conveyor level (and its relevant parts) will be explained in depth although it should be noted that all noted modifications and functions are duplicated on the bottom conveyor level. Thus, the examined embodiment will simply be two plenum assemblies adjacent to each other whose fingers both output heated air onto the top conveyor.
	As the second plenum assembly would be identical to the first plenum assembly, its upper and lower fan would also be independently controlled by the controller based on temperature received by the thermocouple and sent to the controller. As such, the two lower fans of the two plenum assemblies would also be independent of one another and of the two upper fans. The two upper fans would also be independent of each other and of the two lower fans. The second plenum assembly’s lower fan would similarly deliver heated impingement air to a second lower cooking zone below the conveyor. The second plenum assembly’s upper fan would deliver heated impingement air to a second upper cooking zone above the conveyor.
	Furthermore, the embodiment would use air ducts 300 and 310 (Hardenburger) which draws spent cooking air to be reheated (Column 4 Lines 36-45) by the burner tube 100 in fan box 80. The plenum assemblies’ upper and lower blowers would then force the heated air into its upper and lower plenums wherein it would be discharged onto the conveyor through a series of distribution ports.
Zapata modified with Hardenburger fails to teach:
the temperature is sensed between the fan and the oven chamber
Schulte teaches a temperature control for cooking appliances, wherein:
temperature is sensed by second temperature sensor 77 which is placed at an outlet (discharge plenum 52) between a fan unit 57 and the cooking chamber (oven cavity 12) to control the temperature that is to be supplied into the cooking chamber (Figure 2 Paragraph 25).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zapata with Schulte and placed a temperature sensor between each fan and the cooking chamber to sense the temperature at the outlet of each fan. This would have been done to accurately measure the temperature of the air entering the oven cavity (Schulte Paragraph 25).

Regarding claim 33, Zapata as modified teaches the conveyor oven of claim 32, wherein:
the controller is configured to control the speed of the first variable speed fan and/or the speed of the second variable speed fan (Column 5 Lines 14-25) to reduce cooking time by providing zone-specific heating.	
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control the temperature profile through controlling the blowers and heating element modules by comparing information received from thermocouples. This ability to independently control the output of the blowers allow the user of the oven to have complete control of the temperature profile within the chamber. 
The ability to independently control each of the output of the blowers is thus directly connected with the temperature profile of the oven and the temperature at each of the cooking zones. Thus, it would be logical for the thermocouples to be placed at the outlet of the fans as to be able to accurately measure the temperature of each of these cooking zones so that the computer processor can accurately control temperature and cooking process at each zone. Furthermore, placing temperature sensors at the outlet of fans is known in the art as evidenced by Schulte (US 20100282097 A1).
Furthermore, it is well known in the art that changing the air flow of the heated air can lead to reduced cooking time as evidenced by Column 6 Lines 13-45 of Leary (US 5075120 A).

Regarding claim 34, Zapata teaches a conveyor oven for cooking food (Figure 1), the conveyor oven comprising:
an oven chamber (chamber 22);
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29);
Column 5 Lines 41-42 teaches that heated air within the chamber 22 cooks food on the conveyor. This means that the conveyor moves food through the chamber.
a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21);
two fans (upper blower 46 and lower blower 50), each fan in communication with an associated air delivery finger configured to supply heated impingement air to the oven chamber (Column 4 lines 14-30),
wherein a first fan (upper blower 46) of the two fans and a first associated air delivery finger (upper plenum 24) are operable to define and deliver heated impingement air from the plenum to a first cooking zone (upper surface of food at which heated air is directed) and a second fan (lower blower 50) of the two fans and a second associated air delivery finger (lower plenum 18) are operable to define and deliver heated impingement air from the plenum to a second cooking zone (Column 4 Lines 14-47; lower surface of food at which heated air is directed);
and a controller (computer processor) configured to control the heating assembly (Column 5 Lines 8-25),
wherein the conveyor oven is configured to control the speed of the heated impingement air delivered to the first cooking zone during cooking of food in the oven chamber based on a temperature corresponding to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone during cooking of food in the oven chamber based on a temperature corresponding to the second cooking zone (Column 5 Lines 14-25),
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control the temperature profile through controlling the blowers and heating element modules by comparing information received from thermocouples. This ability to independently control the output of the blowers allow the user of the oven to have complete control of the temperature profile within the chamber. 
and wherein the conveyor oven is configured to control the speeds of the heated impingement air delivered to the first cooking zone and to the second cooking zone independently of each other (Column 5 Lines 14-25).
Zapata fails to teach a conveyor oven for cooking food, wherein:
the controller is configured to control the conveyor
the temperature is sensed between the fan and the oven chamber
Hardenburger teaches a conveyor oven (Figure 1), wherein:
two conveyor speed controllers 192 and 194
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Hardenburger and have the processor configured to control the conveyor along with the heating assembly and blowers. The MEPE teaches that making a device integral is not by itself patentably distinguishable unless there are new or unexpected results. MPEP2144.04.VB.
Further, it would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Hardenburger to substitute the fans and fingers taught by Hardenburger with a plurality of plenum assemblies (as can be seen in Figure 2 of Zapata) wherein the fan of each plenum assembly draws air from the fan box in the manner as the fans in Figure 5 of Hardenburger. One embodiment of this modification could be to substitute each of the fans taught by Hardenburger with two plenum assemblies (one above the other) wherein the middle finger 205A is substituted by the upper plenums 24 of the bottom plenum assembly and lower plenums 18 of the upper plenum assembly where both fans would intake recirculated air from fan box 80. This simple duplication of parts would be done to extend the conveyor oven. MPEP2144.04.VIB.
Through the embodiment described above, the top and bottom conveyor levels (Hardenburg Figure 3 50 and 60) would be functionally identical. For the sake of clarity of examination, only the top conveyor level (and its relevant parts) will be explained in depth although it should be noted that all noted modifications and functions are duplicated on the bottom conveyor level. Thus, the examined embodiment will simply be two plenum assemblies adjacent to each other whose fingers both output heated air onto the top conveyor.
	As the second plenum assembly would be identical to the first plenum assembly, its upper and lower fan would also be independently controlled by the controller based on temperature received by the thermocouple and sent to the controller. As such, the two lower fans of the two plenum assemblies would also be independent of one another and of the two upper fans. The two upper fans would also be independent of each other and of the two lower fans. The second plenum assembly’s lower fan would similarly deliver heated impingement air to a second lower cooking zone below the conveyor. The second plenum assembly’s upper fan would deliver heated impingement air to a second upper cooking zone above the conveyor.
	Furthermore, the embodiment would use air ducts 300 and 310 (Hardenburger) which draws spent cooking air to be reheated (Column 4 Lines 36-45) by the burner tube 100 in fan box 80. The plenum assemblies’ upper and lower blowers would then force the heated air into its upper and lower plenums wherein it would be discharged onto the conveyor through a series of distribution ports.
Zapata modified with Hardenburger fails to teach:
the temperature is sensed between the fan and the oven chamber
Schulte teaches a temperature control for cooking appliances, wherein:
temperature is sensed by second temperature sensor 77 which is placed at an outlet (discharge plenum 52) between a fan unit 57 and the cooking chamber (oven cavity 12) to control the temperature that is to be supplied into the cooking chamber (Figure 2 Paragraph 25).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zapata with Schulte and placed a temperature sensor between each fan and the cooking chamber to sense the temperature at the outlet of each fan. This would have been done to accurately measure the temperature of the air entering the oven cavity (Schulte Paragraph 25).

Regarding claim 35, Zapata as modified teaches the conveyor oven of claim 34, wherein:
the controller is configured to control the speed of the heated impingement air delivered to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone independently of each other.
As explain in claim 34, these blowers may be independently controlled to differentiate airflow (Column 4 Lines 18-21).

Claims 14-22, 25-26, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Hardenburger (US 6526961 B1).
Regarding claim 14, Zapata teaches a conveyor oven for cooking food (Figure 1), the conveyor oven comprising:
an oven chamber (chamber 22);
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29);
Column 5 Lines 41-42 teaches that heated air within chamber 22 cooks food on the conveyor. This means that the conveyor moves food through the chamber.
a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21);
	a plurality of fans (upper blower 46 and lower blower 50) in fluid communication with and operable to circulate the air heated in the plenum through the oven chamber (Column 4 Lines 31-47),
	the plurality of fans (upper blower 46 and lower blower 50) includes a first variable speed lower fan (lower blower 50) operable to define and deliver heated impingement air to a first lower cooking zone below the conveyor (Column 4 Lines 14-47; lower surface of food at which heated air is directed),
a first variable speed upper fan (upper blower 46) operable to define and deliver heated impingement air to a first upper cooking zone above the conveyor (Column 4 Lines 14-47; upper surface of food at which heated air is directed),
and a controller (computer processor) configured to control the heating assembly and the plurality of fans (Column 5 Lines 8-25), wherein the controller is configured to operate
and (iii) the variable speed upper fan independently of the variable speed lower fan (Column 5 Lines 14-25; independently control output of blowers 46,50), 
wherein the controller (computer processor) is configured to control:
(i) a speed of the first variable speed upper fan based on temperature sensed corresponding to the first upper cooking zone (Column 4 Lines 21-30 and Column 5 Lines 8-25)
(iii) a speed of the first variable speed lower fan based on 6Attorney Docket No. 202170-9063-USO2 temperature sensed corresponding to the first lower cooking zone (Column 4 Lines 21-30 and Column 5 Lines 8-25)
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control the temperature profile through controlling the blowers and heating element modules by comparing information received from thermocouples. This ability to independently control the output of the blowers allow the user of the oven to have complete control of the temperature profile within the chamber. 
The ability to independently control each of the output of the blowers is thus directly connected with the temperature profile of the oven and the temperature at each of the cooking zones. Thus, it would be logical for the thermocouples to be placed at the outlet of the fans as to be able to accurately measure the temperature of each of these cooking zones so that the computer processor can accurately control temperature and cooking process at each zone. Furthermore, placing temperature sensors at the outlet of fans is known in the art as evidenced by Schulte (US 20100282097 A1).
	Zapata fails to teach a conveyor oven for cooking food, wherein:
the plurality of fans includes a first variable speed lower fan positioned such that airflow from the oven chamber passes to an inlet of the first variable speed lower fan via the plenum
a second variable speed lower fan positioned such that airflow from the oven chamber passes to an inlet of the second variable speed lower fan via the plenum and operable to define and deliver heated impingement air to a second lower cooking zone below the conveyor,
a first variable speed upper fan positioned such that airflow from the oven chamber passes to an inlet of the first variable speed upper fan via the plenum
and a second variable speed upper fan positioned such that airflow from the oven chamber passes to an inlet of the second variable speed upper fan via the plenum and operable to define and deliver heated impingement air to a second upper cooking zone above the conveyor;
and a controller configured to control the conveyor
wherein the controller is configured to operate:
(i) the first and second variable speed lower fans independently of each other,
(ii) the first and second variable speed upper fans independently of each other,
and (iii) each of the first and second variable speed upper fans independently of each of the first and second variable speed lower fans, 
wherein the controller is configured to control:
 (ii) a speed of the second variable speed upper fan based on temperature sensed corresponding to the second upper cooking zone,
and (iv) a speed of the second variable speed lower fan based on temperature sensed corresponding to the second lower cooking zone.
Hardenburger teaches a conveyor oven (Figure 1), wherein:
a heating assembly (burner tube 100) positioned in a plenum (Figure 15 Column 4 Lines 36-45; fan box 80)
wherein the plenum (fan box 80) is positioned adjacent the oven chamber (Figure 15);
Two fans (Figure 5; 82 and 84) which each blow air into an upper finger, middle finger, and lower finger (Column 4 Lines 26-35; 210A/B, 205A/B, 200A/B) 
wherein the two fans draw heated air from the plenum (Column 4 Lines 36-45)
two conveyor speed controllers 192 and 194
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Hardenburger to substitute the fans and fingers taught by Hardenburger with a plurality of plenum assemblies (as can be seen in Figure 2 of Zapata) wherein the fan of each plenum assembly draws air from the fan box in the manner as the fans in Figure 5 of Hardenburger. One embodiment of this modification could be to substitute each of the fans taught by Hardenburger with two plenum assemblies (one above the other) wherein the middle finger 205A is substituted by the upper plenums 24 of the bottom plenum assembly and lower plenums 18 of the upper plenum assembly where both fans would intake recirculated air from fan box 80. This simple duplication of parts would be done to extend the conveyor oven. MPEP2144.04.VIB.
	Through the embodiment described above, the top and bottom conveyor levels (Hardenburg Figure 3 50 and 60) would be functionally identical. For the sake of clarity of examination, only the top conveyor level (and its relevant parts) will be explained in depth although it should be noted that all noted modifications and functions are duplicated on the bottom conveyor level. Thus, the examined embodiment will simply be two plenum assemblies adjacent to each other whose fingers both output heated air onto the top conveyor.
	As the second plenum assembly would be identical to the first plenum assembly, its upper and lower fan would also be independently controlled by the controller based on temperature received by the thermocouple and sent to the controller. As such, the two lower fans of the two plenum assemblies would also be independent of one another and of the two upper fans. The two upper fans would also be independent of each other and of the two lower fans. The second plenum assembly’s lower fan would similarly deliver heated impingement air to a second lower cooking zone below the conveyor. The second plenum assembly’s upper fan would deliver heated impingement air to a second upper cooking zone above the conveyor.
	Furthermore, the embodiment would use air ducts 300 and 310 (Hardenburger) which draws spent cooking air to be reheated (Column 4 Lines 36-45) by the burner tube 100 in fan box 80. The plenum assemblies’ upper and lower blowers would then force the heated air into its upper and lower plenums wherein it would be discharged onto the conveyor through a series of distribution ports.
	Hardenburger teaches conveyor speed controller 192. Zapata teaches that the controller controls the heater (Column 5 Lines 8-25). Thus, the modified controller would control the heater, the fans, and the conveyor speed as the MPEP teaches that making a device integral is not by itself patentably distinguishable unless there are new or unexpected results. MPEP2144.04.VB.

Regarding claim 15, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the speed of the heated air delivered to each of the first and second lower cooking zones is faster than the speed of the heated air delivered to each of the first and second upper cooking zones.
As explain in claim 14, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 16, Zapata as modified teaches the conveyor oven of claim 15, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction),
	See explanation in Claim 3. Because the conveyor can move left or right, either lower cooking zone can be upstream or downstream of the either.
the speed of heated impingement air delivered to the first lower cooking zone is slower than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 14, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 17, Zapata as modified teaches the conveyor oven of claim 15, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction),
	See explanation in Claim 3. Because the conveyor can move left or right, either lower cooking zone can be upstream or downstream of the either.
the speed of heated impingement air delivered to the first lower cooking zone is faster than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 14, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 18, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the speed of heated impingement air delivered to each of the first and second lower cooking zones is slower than the speed of heated impingement air delivered to each of the first and second upper cooking zones.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 19, Zapata as modified teaches the conveyor oven of claim 18, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction),
	See explanation in Claim 3. Because the conveyor can move left or right, either lower cooking zone can be upstream or downstream of the either.
the speed of heated impingement air delivered to the first lower cooking zone is slower than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 1, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 20, Zapata as modified teaches the conveyor oven of claim 18, wherein:
the first lower cooking zone is upstream from the second lower cooking zone (Hardenburger Abstract Figure 3; each conveyor may travel in either a left to right or a right to left direction),
	See explanation in Claim 3. Because the conveyor can move left or right, either lower cooking zone can be upstream or downstream of the either.
the speed of heated impingement air delivered to the first lower cooking zone is faster than the speed of heated impingement air delivered to the second lower cooking zone.
As explain in claim 14, the blowers may be independently controlled to differentiate airflow (Zapata Column 4 Lines 18-21).

Regarding claim 21, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the speed of the heated impingement air delivered to each of the first and second upper cooking zones is the same.
As explain in claim 14, the blowers may be independently controlled to facilitate having the same airflow (Zapata Column 4 Lines 18-21). As the second plenum assembly is exactly the same as the first plenum assembly with an identical top blower, it is reasonable to assume the controller would be capable of setting the fan speed, and thus the speed of the heated impingement air, to be the same.

Regarding claim 22, Zapata as modified teaches the conveyor oven of claim 14, wherein:
	the speed of the heated impingement air delivered to each of the first and second lower cooking zones is the same.
As explain in claim 14, the blowers may be independently controlled to facilitate having the same airflow (Zapata Column 4 Lines 18-21). As the second plenum assembly is exactly the same as the first plenum assembly with an identical top blower, it is reasonable to assume the controller would be capable of setting the fan speed, and thus the speed of the heated impingement air, to be the same.

Regarding claim 25, Zapata as modified teaches the conveyor oven of claim 14, wherein:
a first temperature sensor configured to sense temperature corresponding to the first cooking zone and report the sensed temperature to the controller,
a second temperature sensor configured to sense temperature corresponding to the second cooking zone and report the sensed temperature to the controller,
a third temperature sensor configured to sense temperature corresponding to the third cooking zone and report the sensed temperature to the controller,
and a fourth temperature sensor configured to sense temperature corresponding to the fourth cooking zone and report the sensed temperature to the controller.
As explained in claim 14, the thermocouples would have been placed at the outlet of each blower which is known in the art as evidenced by Schulte (US 20100282097 A1). This would be done so that each individual fan can be measured independently and adjusted independently according to the thermocouple at its respective outlet. The thermocouples would be used to monitor the temperature in real time and a controller would compare the information from the thermocouples to a desired temperature profile and adjust the output of the blowers and heating element module(s) accordingly (Zapata Column 5 Lines 8-17). For the controller to compare the information, the sensors would report the sensed temperature to the controller.

Regarding claim 26, Zapata as modified teaches the conveyor oven of claim 14, wherein:
the controller is configured to control the heated impingement air speed in each of the first and second upper cooking zones and in each of the first and second lower cooking zones in accordance with the type of food to be cooked (Column 5 Lines 2-7).
While Zapata does not directly state that the airspeed is changed according to the type of food cooked, it does state that the air may be heated to a different temperature according to the cooking characteristics of a particular food. It also states that the speed of each blower is controlled to more precisely control the temperature profile (Zapata Column 5 Lines 8-11). As such, the air speed would also be modified for a precise control of the temperature when cooking particular foods.

Regarding claim 37, Zapata teaches a conveyor oven for cooking food (Figure 1), the conveyor oven comprising: 
an oven chamber (chamber 22); 
a conveyor (conveyor 16) moveable to convey food into and out of the oven chamber (Column 3 Lines 24-29); 
Column 5 Lines 41-42 teaches that heated air within the chamber 22 cooks food on the conveyor. This means that the conveyor moves food through the chamber.
a heating assembly (heating element module 54) operable to heat air in a plenum (Column 4 Lines 58-64) for convection cooking of food moving through the oven chamber (Column 2 Lines 19-21); 
two fans (upper blower 46 and lower blower 50), wherein each fan draws heated air from the plenum and is in communication with an associated air delivery finger configured to supply heated impingement air to the oven chamber (Column 4 lines 14-30), 
and wherein a first fan (upper blower 46) of the two fans and a first air delivery finger (upper plenum 24) are operable to define and deliver heated impingement air to a first cooking zone (upper surface of food at which heated air is directed) and a second fan (lower blower 50)  of the two fans and a second air delivery finger (lower plenum 18) are operable to define and deliver heated impingement air to a second cooking zone (Column 4 Lines 14-47; lower surface of food at which heated air is directed); 
and a controller (computer processor) configured to control the conveyor and the heating assembly (Column 5 Lines 8-25), 
wherein the controller is configured to control the speed of the heated impingement air delivered to the first cooking zone during cooking of food in the oven chamber based on temperature sensed corresponding to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone during cooking of food in the oven chamber based on temperature sensed corresponding to the second cooking zone (Column 5 Lines 14-25),
Column 4 Lines 21-30 of Zapata teach that the air flow directed to the top and bottom zones of cooking are independently controlled to allow the user of the oven to have precise control over the cooking process and the temperature at each of those zones. Column 5 Lines 8-25 of Zapata further teach that the speed of the blowers may be controlled by a computer processor to precisely control the temperature profile through controlling the blowers and heating element modules by comparing information received from thermocouples. This ability to independently control the output of the blowers allow the user of the oven to have complete control of the temperature profile within the chamber. 
The ability to independently control each of the output of the blowers is thus directly connected with the temperature profile of the oven and the temperature at each of the cooking zones. Thus, it would be logical for the thermocouples to be placed at the outlet of the fans as to be able to accurately measure the temperature of each of these cooking zones so that the computer processor can accurately control temperature and cooking process at each zone. Furthermore, placing temperature sensors at the outlet of fans is known in the art as evidenced by Schulte (US 20100282097 A1).
and wherein the controller is configured to control the speeds of the heated impingement air delivered to the first cooking zone and to the second cooking zone independently of each other (Column 5 Lines 14-25).  
Zapata fails to teach:
a heating assembly (burner tube 100) positioned in and operable to heat air in a plenum for convection cooking of food moving through the oven chamber (Figure 15 Column 4 Lines 36-45; fan box 80), 
wherein the plenum (fan box 80) is positioned adjacent the oven chamber (Figure 15);
two fans (Figure 5; 82 and 84) wherein each fan draws heated air from the plenum (Column 4 Lines 36-45)
wherein each fan is positioned such that airflow from the oven chamber passes to an inlet of each fan via the plenum (Column 4 Lines 36-45),
and a controller configured to control the conveyor (conveyor speed controllers 192 and 194)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Hardenburger to substitute the fans and fingers taught by Hardenburger with a plurality of plenum assemblies (as can be seen in Figure 2 of Zapata) wherein the fan of each plenum assembly draws air from the fan box in the manner as the fans in Figure 5 of Hardenburger. One embodiment of this modification could be to substitute each of the fans taught by Hardenburger with two plenum assemblies (one above the other) wherein the middle finger 205A is substituted by the upper plenums 24 of the bottom plenum assembly and lower plenums 18 of the upper plenum assembly where both fans would intake recirculated air from fan box 80. This simple duplication of parts would be done to extend the conveyor oven. MPEP2144.04.VIB.
Through the embodiment described above, the top and bottom conveyor levels (Hardenburg Figure 3 50 and 60) would be functionally identical. For the sake of clarity of examination, only the top conveyor level (and its relevant parts) will be explained in depth although it should be noted that all noted modifications and functions are duplicated on the bottom conveyor level. Thus, the examined embodiment will simply be two plenum assemblies adjacent to each other whose fingers both output heated air onto the top conveyor.
	As the second plenum assembly would be identical to the first plenum assembly, its upper and lower fan would also be independently controlled by the controller based on temperature received by the thermocouple and sent to the controller. As such, the two lower fans of the two plenum assemblies would also be independent of one another and of the two upper fans. The two upper fans would also be independent of each other and of the two lower fans. The second plenum assembly’s lower fan would similarly deliver heated impingement air to a second lower cooking zone below the conveyor. The second plenum assembly’s upper fan would deliver heated impingement air to a second upper cooking zone above the conveyor.
	Furthermore, the embodiment would use air ducts 300 and 310 (Hardenburger) which draws spent cooking air to be reheated (Column 4 Lines 36-45) by the burner tube 100. The plenum assembly’s blower would then force the heated air into its upper and lower plenums wherein it would be discharged onto the conveyor through a series of distribution ports.
	Hardenburger teaches conveyor speed controller 192. Zapata teaches that the controller controls the heater (Column 5 Lines 8-25) as well as the fans. Thus, the modified controller would control the heater, the fans, and the conveyor speed as the MPEP teaches that making a device integral is not by itself patentably distinguishable unless there are new or unexpected results. MPEP2144.04.VB.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Hardenburger (US 6526961 B1), and in further view of Paller (US 20150192307 A1).
Regarding claim 24, Zapata as modified teaches the conveyor oven of claim 14, wherein:
a computer processor is used to precisely control the temperature profile (Column 5 Lines 8-11).
Zapata fails to teach a conveyor oven, wherein:
the controller comprises a micro-processor.
Paller teaches an oven appliance, wherein:
the controller comprises a micro-processor (Paragraph 25).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Paller and replaced the processor taught by Zapata with a controller comprising a micro-processor. Microprocessors which act as the processing device of controllers and are operable to execute programming instructions or code associated with the operation of the oven are known in the art (Paller Paragraph 25), and one of ordinary skill in the art would be capable of substituting the computer processor taught by Zapata with a microprocessor with predictable results.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Hardenburger (US 6526961 B1) and Schulte (US 20100282097 A1), and in further view of Paller (US 20150192307 A1).
Regarding claim 29, Zapata as modified teaches the conveyor oven of claim 1, wherein:
a computer processor is used to precisely control the temperature profile (Column 5 Lines 8-11).
Zapata fails to teach a conveyor oven, wherein:
the controller comprises a micro-processor.
Paller teaches an oven appliance, wherein:
the controller comprises a micro-processor (Paragraph 25).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Paller and replaced the processor taught by Zapata with a controller comprising a micro-processor. Microprocessors which act as the processing device of controllers and are operable to execute programming instructions or code associated with the operation of the oven are known in the art (Paller Paragraph 25), and one of ordinary skill in the art would be capable of substituting the computer processor taught by Zapata with a microprocessor with predictable results.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Hardenburger (US 6526961 B1), and in further view of Schjerven (US 6481433 B1).
Regarding claim 27, Zapata as modified teaches the conveyor oven of claim 14.
Zapata teaches that the air may be heated to a different temperature according to the cooking characteristics of a particular food (Zapata Column 5 Lines 2-7). It also teaches that the speed of the blowers is controlled to more precisely control the temperature profile (Zapata Column 5 Lines 8-11).
Zapata fails to teach:
wherein the controller is configured to control the heated impingement air speed in each of the first and second upper cooking zones and in each of the first and second lower cooking zones in accordance with a predetermined program
Schjerven teaches a conveyor oven, wherein:
	A number of predetermined programs are available for different foods (Column 3 Lines 31-32)
	These programs consist of setpoint temperatures (Column 7 Lines 55-57).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Schjerven and automate the process of setting the temperature of each zone to the correct value for particular foods through a program as the MPEP holds that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP2144.04.BIII.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Hardenburger (US 6526961 B1) and Schulte (US 20100282097 A1), and in further view of Schjerven (US 6481433 B1).
Regarding claim 31, Zapata as modified teaches the conveyor oven of claim 1.
Zapata teaches that the air may be heated to a different temperature according to the cooking characteristics of a particular food (Zapata Column 5 Lines 2-7). It also teaches that the speed of the blowers is controlled to more precisely control the temperature profile (Zapata Column 5 Lines 8-11).
Zapata fails to teach:
wherein the controller is configured to control the heated impingement air speed in each of the first and second upper cooking zones and in each of the first and second lower cooking zones in accordance with a predetermined program
Schjerven teaches a conveyor oven, wherein:
	A number of predetermined programs are available for different foods (Column 3 Lines 31-32)
	These programs consist of setpoint temperatures (Column 7 Lines 55-57).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Schjerven and automate the process of setting the temperature of each zone to the correct value for particular foods through a program as the MPEP holds that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP2144.04.BIII.
	

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Zapata (US 6576874 B2), in view of Hardenburger (US 6526961 B1) and Schulte (US 20100282097 A1), and in further view of Bratton (US 4701340 A).
Regarding claim 36, Zapata as modified teaches the conveyor oven of claim 34.
Zapata fails to teach:
	the air delivery fingers are configured to control the speed of the heated impingement air delivered to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone independently of each other.
	Bratton teaches an oven containing a conveyor belt for carrying food products, wherein:
	the air delivery fingers are configured to control the speed of the heated impingement air delivered to the first cooking zone and to control the speed of the heated impingement air delivered to the second cooking zone independently of each other (Column 7 Lines 34-39).
	Bratton teaches that for heat energy transfer control, apertures of fingers may be closed off (Column 7 Lines 34-39). When the fingers are completely closed, the speed of air delivered would become zero. Thus, the air delivery fingers control the speed of the air delivered to the zone and to the food.
Apertures of some fingers can be partially closed off while others are completely closed. This means the fingers are independent of each other (Column 7 Lines 34-39).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Zapata with Bratton and have the air delivery fingers be capable of being independently closed off to control the speed of air delivered to their respective cooking zones. Using independently closable adjustable fingers to control the speed of heated air is known in the art and one with ordinary skill in the art would be capable of substituting the fingers used in Zapata with the adjustable ones taught by Bratton with predicable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763